Citation Nr: 1759308	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  94-36 158A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

3.  Entitlement to service connection for erectile dysfunction.

4.  Entitlement to an initial rating greater than 60 percent for residuals of a transsphenoidal hypophysectomy of a pituitary tumor (THPT).

5.  Entitlement to an initial rating in excess of 20 percent for limitation of motion of the lumbar spine with scoliosis prior to July 8, 2003.

6.  Entitlement to a rating in excess of 20 percent for degenerative disc disease of the cervical spine from July 8, 2003.

7.  Entitlement to a compensable initial rating for postoperative residuals of an incisional hernia.

8.  Entitlement to special monthly compensation at the housebound rate.

9.  Entitlement to special monthly compensation for loss of use of a creative organ.

10.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1968 to March 1975, from December 1974 to December 1979, and from October 1983 to August 1993.

These matters are before the Board of Veterans' Appeals (Board) on appeal of June 1994, September 1994, July 2009, March 2012, and September 2016 rating decisions rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In the June 1994 rating decision, the RO denied service connection for a lumbar spine disability, granted service connection for a cervical spine disability at a noncompensable rate, and granted service connection for pituitary carcinoma, which was later characterized as residuals of THPT.  The Veteran's claim for entitlement to service connection for a lumbar spine disability was later granted in the September 1994 rating decision.  The Veteran appealed the initial ratings for the lumbar spine disability, the cervical spine disability, and THPT disability to the Board.  The Board denied the appeals in March 2001 and October 2005 decisions.  Both of those decisions were vacated by the United States Court of Appeals for Veterans Claims (Court) and remanded for actions consistent with Joint Motions for Remand (JMRs).

In March 2008, the Board granted a 20 percent initial rating for limitation of lumbar spine motion with scoliosis prior to July 8, 2003, and remanded the cervical spine and THPT issues.  In November 2009, the Court granted a Joint Motion for Partial Remand (JMPR) with regard to entitlement to an initial rating greater than 20 percent for the service-connected lumbar spine disability.  In March 2010, the RO effectuated the Board's March 2008 grant of a 20 percent rating for the service-connected lumbar spine disability from August 27, 1993, and confirmed a 40 percent rating for the disability from July 8, 2003.  In March 2010, the Veteran filed a notice of disagreement as to the issue of entitlement to an increased rating the service-connected lumbar spine disability prior to July 8, 2003, only.  As noted in the Board's October 2015 decision, because the period from July 8, 2003, was neither part of the November 2009 JMR, nor included in the March 2010 notice of disagreement, it will not be considered further herein.

In a December 2013 decision, the Board denied increased ratings for the service-connected lumbar spine disability, incisional hernia, and sinusitis, and remanded the appeals for increased ratings for the service-connected cervical spine disability and residuals of THPT.  The Veteran appealed the Board's December 2013 decision to the Court.  In a March 2015 Memorandum Decision, the Court vacated part of the Board's decision, and remanded the issues of entitlement to increased ratings for the service-connected lumbar spine disability and incisional hernia to the Board for readjudication.

In an October 2015 decision, the Board denied entitlement to an initial rating greater than 60 percent for THPT.  The Veteran appealed the Board's denial of that issue to the Court.  In a May 2016 Order, the Court vacated the Board's October 2015 decision and remanded the appeal to the Board for additional development and consideration consistent with a JMR.  The Board remanded those issues in January 2017 for actions consistent with the May 2016 JMR.

In its October 2015 decision, the Board found that the issue of entitlement to a TDIU had been raised as part of the increased ratings issues on appeal.  The Board further found that the Veteran had been in receipt of a combined disability rating of 100 percent since February 4, 1997, and therefore limited the scope of the issue to the period prior to February 4, 1997.  However, on further review, the Board notes that the grant of a TDIU is not the same as a schedular 100 percent disability rating, and that the award of a TDIU in addition to the award of a schedular 100 percent rating may result in the payment of additional benefits.  See Buie v. Shinseki, 24 Vet. App. 242 (2011).  Therefore, the Board has expanded the scope of the issue to include the entire period on appeal, as indicated on the title page.

The issues of entitlement to service connection for GERD; entitlement to service connection for erectile dysfunction; entitlement to an increased initial rating for residuals of THPT; entitlement to an increased initial rating for limitation of motion of the lumbar spine with scoliosis prior to July 8, 2003; entitlement to an increased rating for degenerative disc disease of the cervical spine from July 8, 2003; entitlement to a compensable initial rating for postoperative residuals of an incisional hernia; entitlement to special monthly compensation at the housebound rate; entitlement to special monthly compensation for loss of use of a creative organ; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO received a claim for entitlement to service connection for hypertension secondary to pituitary tumor in September 1995.

2.  The RO determined in an April 1997 supplemental statement of the case and a May 1998 rating decision that the Veteran's diagnosed hypertension was "associated with hypophysectomy for pituitary tumor" and was to be "rated as part of the underlying condition", and described the hypertension as a residual of the service-connected THPT.

3.  There is not clear and unmistakable error in the finding of the April 1997 supplemental statement of the case and the May 1998 rating decision that the Veteran's hypertension is associated with and a residual of his service-connected THPT.


CONCLUSION OF LAW

The criteria for entitlement to service connection for hypertension have been met.  38 U.S.C. §§ 1110, 1131, 5103, 5107A (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159 (2017).  In this decision, the Board grants the Veteran entitlement to service connection for hypertension.  This represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance with the notification and assistance requirements as they pertain to that issue is deemed to be harmless error, and further discussion of VA's compliance with those duties is not necessary.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Criteria

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will also be service connected.  38 C.F.R. § 3.310(b).

Analysis

In September 1995, VA received from the Veteran a claim for entitlement to service connection for "hypertension secondary to pituitary tumors."  See correspondence received in September 1995.  The Veteran underwent a VA hypertension examination in December 1995.  At the examination, the Veteran reported that he previously had "runner's blood pressure" because he exercised quite a lot, but that his blood pressure increased following surgery for a pituitary tumor, and he was eventually diagnosed with hypertension.  The examiner noted that the Veteran had a diagnosis of hypertension, but did not provide an opinion as to the likely etiology of the condition.

In an April 1997 supplemental statement of the case, the RO determined that the Veteran's diagnosed hypertension was "associated with hypophysectomy for pituitary tumor" and was to be "rated as part of the underlying condition", and described the hypertension as a residual of the service-connected THPT.  The RO made identical determinations in a May 1998 rating decision.  The April 1997 supplemental statement of the case and May 1998 rating decision constitute final decisions recognizing the Veteran's hypertension as a residual of his service-connected THPT disability.  As such, those decisions may not be revised except upon a finding of clear and unmistakable error.  See 38 C.F.R. §§ 3.104(a), 3.105(a).

Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  To be clear and unmistakable, an error must be "undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  In this case, the evidence of record at the time of the April 1997 supplemental statement of the case and the May 1998 rating decision included the Veteran's assertions that his hypertension was caused by his in-service pituitary tumor surgery and that his blood pressure rose after that surgery.  It also showed that the Veteran was diagnosed with hypertension only after the in-service surgery.  It did not, however, include any medical opinions or evidence clearly and unmistakably showing that the Veteran's hypertension was not a residual of his service-connected THPT disability.  As such, there is not clear and unmistakable error in the RO's decision in the April 1997 supplemental statement of the case and the May 1998 rating decision recognizing the Veteran's hypertension as a residual of his service-connected THPT disability.  Therefore, revision of that decision is not permissible.  See 38 C.F.R. § 3.104(a); Russell, 3 Vet. App. at 313.

Accordingly, the Board concludes that the criteria for entitlement to service connection for hypertension, as a residual of the service-connected THPT, is warranted.


ORDER

Entitlement to service connection for hypertension is granted.



REMAND

The Board finds that the issues remaining on appeal must be remanded for further development before a decision may be made on the merits.

Service Connection for GERD and for Erectile Dysfunction

The Veteran seeks entitlement to service connection for GERD and erectile dysfunction.  He contends that the conditions are secondary to his service-connected disabilities, to include the medications he takes for those conditions.  The record shows that the Veteran has been diagnosed with GERD and erectile dysfunction.  He has submitted internet-based information showing that some of the medications he has been prescribed for his service-connected disabilities, to include the Meloxicam he takes for his service-connected lumbar spine and cervical spine disabilities, have side effects including gastrointestinal symptoms and sexual dysfunction.  He has also submitted a VA Form 21-0960G-01, Esophageal Conditions Disability Benefits Questionnaire (DBQ), dated in November 2016 and signed by S. Ball, M.D., stating that the Veteran has reflux secondary to the medications he takes for his cervical and lumbar spine disabilities.  However, Dr. Ball did not provide any rationale for her opinion.  Thus, the record includes competent evidence of current diagnoses of GERD and erectile dysfunction and an indication that those disabilities may be caused or aggravated by the Veteran's service-connected disabilities, but insufficient competent medical evidence to make a decision on the claims.  As such, the criteria for provision of a VA examination have been met, and the issues must be remanded so that such examinations may be provided.  See 38 U.S.C. § 5103A(d)(2) (2012); 38 C.F.R. § 3.159(c)(4)(i) (2017); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). 

Increased Rating for Residuals of THPT

The Veteran seeks an initial rating in excess of 60 percent for his service-connected residuals of THPT.  The disability is rated under 38 C.F.R. § 4.119, Diagnostic Code 7915-7903.  Under that diagnostic code, a 60 percent rating is assigned when there is muscular weakness, mental disturbance, and weight gain.  A maximum 100 percent rating is assigned when there is cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance, bradycardia, and sleepiness.

In its January 2017 remand, the Board noted that the parties to the May 2016 JMR agreed that a January 2014 VA examination was inadequate due to internal inconsistencies with regard to whether the Veteran experienced weakness attributable to his residuals of THPT.  The JMR pointed to two instances in which the January 2014 examiner noted that there was no muscular weakness, and one occasion where "mild weakness and fatigability" was reported.  In view of the May 2016 JMR, the Board found that another examination was necessary and remanded the issue.  In so doing, the Board directed that the examiner on remand consider the Veteran's lay statements with regard to sleepiness, weakness, and cold intolerance.  The Board further directed that the examiner should address the evidence of record showing hypertension and coronary artery disease, and should specifically state whether these findings are indicative of cardiovascular involvement associated with the service-connected residuals of THPT.

On remand, the Veteran was provided a VA examination as to his service-connected residuals of THPT in February 2017.  The examiner noted findings, signs, and symptoms of tremors, heat intolerance, and the need for continuous medication and remarked "Veteran's service-connected condition is currently stable at this time without evidence of further progression."  The examination report does not clarify whether the Veteran has muscle weakness associated with the service-connected residuals of THPT; does not reflect consideration of the Veteran's lay statements with regard to sleepiness, weakness, and cold intolerance; and does not provide an opinion as to whether the Veteran's hypertension and coronary artery disease are indicative of cardiovascular involvement associated with the service-connected residuals of THPT, as directed in the January 2017 remand directives.  As such, the February 2017 VA examination does not substantially complete the January 2017 Board remand directives and is not adequate for decision-making purposes.  See 38 U.S.C. § 5103A(b); Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Therefore, the matter must once again be remanded for further development to determine whether the Veteran meets the criteria for a higher initial rating for the service-connected residuals of THPT.  See also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Increased Rating for the Service-Connected Lumbar Spine Disability Prior to July 8, 2003

The Veteran seeks an initial rating in excess of 20 percent for the service-connected disability prior to July 8, 2003.  The parties to the November 2009 JMPR noted several pieces of evidence that the parties agreed suggested that the Veteran had intervertebral disc syndrome (IVDS) prior to July 8,2003, and stated that "on remand, the Board should consider the relevant evidence of record prior to July 8, 2003[,] and provide an adequate statement of reasons or bases as to whether such evidence warrants an evaluation under [Diagnostic Code] 5293."

Pursuant to the November 2009 JMPR, the Board remanded the issue in May 2011 so that a medical examiner could ascertain the history, nature, symptoms, and severity of the Veteran's service-connected cervical and lumbar spine disabilities.  The remand asked that the examiner address the evidence noted in the November 2009 JMPR and include an opinion discussing the presence and extent of any ankylosis, painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  Thereafter, the Veteran was provided a VA thoracolumbar spine examination in September 2011.  The examiner did not specifically discuss ankylosis and, in regard to the issue of whether the Veteran had IVDS prior to July 8, 2003, the examiner stated "It is impossible to give [an] exact date as to the time the disease first started but there is plenty evidence to show that there were problems prior to the Veteran's retirement."

In its March 2015 Memorandum Decision, the Court found that the "relevant question for the Board and the medical examiner to answer was the nature of [the Veteran's] IVDS prior to 2003, not merely whether IVDS was present."  The Court determined that the September 2011 VA examination report did not clearly address the nature, symptoms, and severity of the Veteran's condition prior to July 8, 2003.  Therefore, the Court vacated the Board's December 2013 decision denying a higher rating for the service-connected lumbar spine disability prior to July 8, 2003, and remanded the issue for further consideration.

In its January 2017 remand, the Board directed the AOJ to provide the Veteran with a VA examination for an opinion as to nature and severity of the Veteran's service-connected lumbar spine disability prior to July 8, 2003.  On remand, the February 2017 VA examiner noted the Veteran's medical history prior to July 8, 2003, as shown in the medical evidence of record, and provided current findings as to the Veteran's service-connected lumbar spine disability.  However, he provided no opinion as to the nature and severity of the disability prior to July 8, 2003, stating only, "This examiner is unable to determine severity of limitation of motion prior to 7/8/2003."  Accordingly the issue of the nature and severity of the Veteran's service-connected lumbar spine disability prior to July 8, 2003, to include any IVDS that was present, remains unaddressed.  The issue must therefore be remanded so that the Veteran may be provided another examination as to the nature and severity of his service-connected lumbar spine disability prior to July 8, 2003.

Increased Rating for Degenerative Disc Disease of the Cervical Spine from July 8, 2003

In its January 2017 remand, the Board specified that the Veteran should be provided a VA examination to determine the current severity of his service-connected cervical spine disability, to include a comment on the degree of functional loss due to pain, weakness, excess fatigability, incoordination, or flare-ups.  The Board directed that, if the Veteran was not experiencing a flare-up at the time of the examination, the examiner ask the Veteran to report his limitations in ranges of motion during flare-ups such that an opinion regarding those limitations could be provided.  The February 2017 VA examiner noted the Veteran's complaints of additional functional loss during flare-ups, but stated that he could not provide an opinion as to the extent of that functional loss without resorting to mere speculation because the "examination is not conducted during a flare-up".

Thus, the examiner acknowledged that the Veteran was not experiencing a flare-up in the cervical spine disability, but did not ascertain adequate information-i.e. frequency, duration, characteristics, severity, or functional loss-regarding the reported flare-ups by alternative means.  The examiner also did not state why it was not feasible to estimate the Veteran's additional functional loss during flare-ups based on the information that was obtained on examination and through review of the record.  Therefore, the February 2017 VA examination report does not include all of the information needed to determine whether a higher rating is warranted based on additional functional loss during flare-ups.  See Sharp v. Shulkin, 29 Vet. App. 26 (2017).

In view of above, the Board concludes that the February 2017 VA examination does not complete the January 2017 Board remand directives and is not adequate for rating purposes.  The case must therefore be remanded so that the Veteran may be provided another examination to assess the current nature and severity of his service-connected cervical spine disability.  Barr, 21 Vet. App. 312.

Compensable Rating for Postoperative Residuals of an Incisional Hernia

The Veteran seeks a compensable initial rating for postoperative residuals of an incisional hernia.  Aside from a temporary total disability rating in effect from May 14, 2004, to July 31, 2004, the postoperative residuals of an incisional hernia have been rated as noncompensable under 38 C.F.R. § 4.114, Diagnostic Code 7339 since August 27, 1993.  Under Diagnostic Code 7339, a 20 percent rating is assigned when the hernia is small and not well supported by a belt under ordinary conditions or when there is a healed ventral hernia or post-operative wounds with weakening of abdominal wall and indication for a supporting belt.

The record includes a January 1994 treatment record showing possible early fascia defect.  An August 1998 VA examination revealed early signs of an incisional ventral hernia.  The Veteran underwent a herniorrhaphy with mesh placement in May 2004.  In April 2014, M. Peterson, M.D., opined that it was "100% clear that there was a defect in the fascia that was being evaluated on 10 Jan. 1994."  Accordingly there is an indication that the Veteran had hernia symptoms prior to his May 2004 hernia surgery.

The February 2017 VA examiner noted the above-described evidence of record, including the fact that a fascia defect was found in January 1994 and repaired with a mesh in May 2004 after recurrence.  He concluded, "Current VA examination revealed abdominal protrusion over the hernia site with increased intra-abdominal pressure, however hernia belt not indicated due to inserted hernia mesh dated 5/14/2004.  The defect in the fascia is consistent with an ongoing chronic condition."  The Board finds the February 2017 VA examination to be inadequate for decision-making purposes because it focuses entirely on the level of severity in the Veteran's service-connected residuals of incisional hernia since his May 2004 surgery.  Specifically, the examiner states only that a belt is not indicated because a mesh was inserted during the May 2004 surgery.  He offers no opinion as to whether the fascia defect noted and evaluated in January 1994 and early signs of an incisional ventral hernia noted on VA examination in August 1998 were indicative of weakening of the abdominal wall and an indication for a supporting belt.  As such, the issue must be remanded so that an addendum opinion or another VA examination may be obtained.

Special Monthly Compensation at the Housebound Rate and for Loss of Use of a Creative Organ; TDIU

The outcome of the Veteran's appeals for entitlement to special monthly compensation at the housebound rate, entitlement to special monthly compensation for loss of use of a creative organ, and entitlement to a TDIU could be significantly impacted by the outcome of the other issues remanded herein.  As such, the appeals for entitlement to special monthly compensation at the housebound rate, entitlement to special monthly compensation for loss of use of a creative organ, and entitlement to a TDIU are inextricably intertwined with the other issues remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  Therefore, the Board finds that the other issues remanded herein must be adjudicated by the AOJ prior to appellate consideration of appeals for entitlement to special monthly compensation at the housebound rate, entitlement to special monthly compensation for loss of use of a creative organ, and entitlement to a TDIU.

Other Considerations

Finally, the Veteran's representative has requested the curriculum vitae (CV) for the VA examiner who conducted the February 2017 examinations.  Accordingly, on remand, the CV for the VA examiner who conducted the February 2017 VA examinations should be obtained, associated with the record, and provided to the Veteran and his representative for review.  Nohr v. McDonald, 27 Vet. App. 124 (2014).

Accordingly, the case is REMANDED for the following action:

1.  Contact the examiner who conducted the February 2017 VA examinations and request that he provide a copy of his resume/CV.  Upon receipt of such, associate it with the record and provide the Veteran and his representative a copy thereof.  If the requested resume/CV is not obtainable, the Veteran should be so advised and the reasons for such should be noted in the record.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his diagnosed GERD.  Provide a copy of this remand and the record to the examiner for review.  Any tests and evaluations deemed necessary by the examiner should be performed.  The examiner must address the following:

a) Provide an opinion as to whether it is it at least as likely as not (50 percent probability or greater) that the Veteran's GERD is proximately due to or the result of his service-connected disabilities, specifically to include the medications he is prescribed for his service-connected disabilities.

b) If not, provide an opinion as to whether it is at least as likely as not that the Veteran's GERD is aggravated by his service-connected disabilities, specifically to include the medications he is prescribed for his service-connected disabilities.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.  The examiner must note that an opinion to the effect that one disability "is not caused by or a result of" another disability does not answer the question of aggravation and will necessitate a further opinion.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013). 

The VA examiner should indicate that the record was reviewed.  A complete rationale should be provided for all opinions given.  Any opinion given must reflect consideration of internet-based materials the Veteran has submitted indicating that gastrointestinal symptoms are a known side effect of some of the medications he is prescribed for his service-connected disabilities.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his diagnosed erectile dysfunction.  Provide a copy of this remand and the record to the examiner for review.  Any tests and evaluations deemed necessary by the examiner should be performed.  The examiner must address the following:

a) Provide an opinion as to whether it is it at least as likely as not (50 percent probability or greater) that the Veteran's erectile dysfunction is proximately due to or the result of his service-connected disabilities, specifically to include the medications he is prescribed for his service-connected disabilities.

b) If not, provide an opinion as to whether it is at least as likely as not that the Veteran's erectile dysfunction is aggravated by his service-connected disabilities, specifically to include the medications he is prescribed for his service-connected disabilities.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.  The examiner must note that an opinion to the effect that one disability "is not caused by or a result of" another disability does not answer the question of aggravation and will necessitate a further opinion.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013). 

The VA examiner should indicate that the record was reviewed.  A complete rationale should be provided for all opinions given.  Any opinion given must reflect consideration of internet-based materials the Veteran has submitted indicating that sexual dysfunction is a known side effect of some of the medications he is prescribed for his service-connected disabilities.

4.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected residuals of a transsphenoidal hypophysectomy of a pituitary tumor (THPT).

All pertinent symptomatology and findings must be reported in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.

In providing the examination, the examiner is to review the record and consider the Veteran's lay statements with regard to his symptoms, including sleepiness, weakness, and cold intolerance.  Specifically, the examiner must indicate whether the Veteran's residuals of a THPT are manifested by cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (such as dementia, slowing of thought, and depression), bradycardia, and/or sleepiness.

In so doing, the examiner must clarify whether the Veteran has muscle weakness associated with the service-connected residuals of THPT.

The examiner also must specifically state whether the Veteran's diagnosed hypertension and coronary artery disease are indicative of cardiovascular involvement associated with THPT.

Additionally, the examiner is advised that the Veteran is service connected for sleep apnea (which was granted as secondary to residuals of THPT) and an organic brain disability.  A complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.  Any opinion given must reflect consideration of the Veteran's lay statements with regard to sleepiness, weakness, and cold intolerance.

5.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected cervical spine disability and to clarify the severity of his service-connected lumbar spine disability prior to July 8, 2003.  The record and a copy of this remand must be reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.

For the service-connected cervical spine disability, the examiner should record the results of range-of-motion testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing for the cervical spine.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

To ensure that all necessary information is recorded, the examination results for the cervical spine should be provided using VA Form 21-0960M-13, May 2013, Neck (Cervical Spine) Conditions Disability Benefits Questionnaire (DBQ), or any other form or DBQ that provides all of the same information as "Section V - Pain" of VA Form 21-0960M-13, May 2013.

In recording the ranges of motion for the Veteran's cervical spine, the examiner should note whether upon repetitive motion there is any pain, weakened movement, excess fatigability, or incoordination of movement, and whether there is likely to be additional functional loss due to pain on use, weakened movement, excess fatigability, or incoordination over time.  The examiner should also indicate whether the Veteran experiences additional functional loss during flare-ups of the service-connected c spin disability.  If there is no pain, no limitation of motion, and/or no limitation of function, such facts must be noted in the report.

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use over time or during flare-ups in the service-connected cervical spine disability.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range-of-motion loss, if possible.  If the Veteran indicates that he is not currently experiencing a flare-up or is only partially flared at the time of the examination, the examiner should estimate any additional functional loss during flare-ups or on repeated use based on information obtained by alternate means regarding frequency, duration, characteristics, severity, and functional loss, if feasible.  If it is not feasible to determine, even by estimation, the extent to which the Veteran experiences additional functional loss on repeated use over time or during flare-ups without resorting to speculation, the examiner must provide an explanation for why this is so, to include a description of what information would be necessary for an estimation to be made.

The examiner should also conduct neurological testing to assess the current nature and severity of the Veteran's service-connected radiculopathy, which is associated with the service-connected cervical spine disability.

For the service-connected lumbar spine disability, the examiner must discuss the symptomatology associated with the condition prior to July 8, 2003.  The examiner is not being asked to estimate or determine the past severity of the Veteran's condition based on current findings.  Rather, the examiner is being asked to estimate or determine the past severity based on the Veteran's reports of past symptoms as well as the contemporaneous information documented in the medical evidence of record.  In particular, the examiner should address the following:

a) Discuss whether the Veteran's limitation of motion equated to severe limitation.

b) Discuss whether the Veteran had muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position; or, whether he had a severe lumbosacral strain with Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.

c) Discuss any associated ankylosis (favorable or unfavorable) of the Veteran's thoracolumbar spine and any unfavorable ankylosis of his entire spine.  In discussing whether the Veteran had ankylosis, the examiner should discuss whether the Veteran's symptoms may be likened to ankylosis.

d) Discuss the nature of the Veteran's intervertebral disc syndrome (IVDS).  The examiner should discuss whether the Veteran's IVDS was moderate with recurring attacks; severe with recurring attacks, with intermittent relief; or, was pronounced with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with intermittent relief.  The examiner should also discuss the frequency of any incapacitating episodes, which are defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Note 1.

e) Discuss any adverse neurological abnormalities that were the result of the Veteran's service-connected lumbar spine disability.

6.  Forward the record and a copy of this remand to the VA clinician who conducted the February 2017 or, if that clinician is unavailable, to another similarly qualified VA clinician for preparation of an addendum opinion as to the Veteran's postoperative residuals of an incisional hernia.  If the clinician selected determines that the information requested below cannot be provided without further in-person examination of the Veteran, then such an examination should be scheduled.  The VA clinician is asked to review the record and then discuss whether the record shows that the Veteran's postoperative residuals of an incisional hernia have at any time since August 27, 1993, been manifested by weakening of the abdominal wall with an indication for a supporting belt.

In providing the information requested, the clinician's attention is directed toward the January 1994 treatment record showing possible early fascia defect; the August 1998 VA examination showing early signs of an incisional ventral hernia; and the April 2014 opinion from M. Peterson, M.D., stating that it was "100% clear that there was a defect in the fascia that was being evaluated on 10 Jan. 1994."  The examiner must discuss whether those pieces of evidence and/or any other relevant evidence of record were indicative of weakening of the abdominal wall and an indication for a supporting belt, particularly for the period prior to the Veteran's May 2004 herniorrhaphy with mesh placement.

The examiner should indicate that the record was reviewed.  A complete rationale should be provided for all opinions given.

7.  After completion of the above, review the expanded record, including the evidence entered since the most recent supplemental statement of the case, and determine whether the benefits sought may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


